Title: From George Washington to Major General Nathanael Greene, 8 March 1779
From: Washington, George
To: Greene, Nathanael


Dr Sir
[Middlebrook] March 8th 1779.
Early last Fall I wrote to Mr Mitchell for one dozn Table Cloths, and while I quartered at Fredericksburg received Seven (three at one time & four at another). About three Weeks ago—by Letter—I enquired why the others had not been sent, and received the following answer.
“I sent eleven Table cloths at different times, they went by three several persons, General Green had some each time, and it was particularly noted to the Quarter master at the Quarter master Generals store in Camp.”
I shall be obliged to you to cause enquiry to be made at your Stores for the four missing ones. At the same time, I desired Mitchell to send me a sett of Queens ware, consisting of the following Articles viz.
2 large Turenes
3 dozn dishes—sized
8 dozn Shallow plates
3 dozn Soup—Ditto
8 Table drinking Mugs
8 Ditto—Salts. &
Some pickle plates.
To which he gave the following answer in a letter of the 21st ulto.
“I have made enquiry for a Sett of Queens ware, but am affraid it will be difficult if not impossible to procure them. I will do all in my power.[”]
Since this nothing further has been said upon the subject, from whe⟨nce⟩ I conclude (and there being required immediately) that my chance of a supply from that Quarter is but indifferent—I therefore make application to you for these things, havg been told by Lady Stirling, that they are to be had at Brunswick—I am thus particular lest you may know that my dependance on Mitchell is better than I expect.
The bearer brings the Trunks, and the only two Key’s I have belonging to them—Mitchell sent them up without the others, which were not, upon application to him (from hence) to be found. I am. Dr Sir Yr Most Obedt Ser.
Go: Washington
        
P.S. If Queens ware is not to be had at Brunswick—Elizabeth Town or New Ark may poss⟨ibly⟩ furnish it.
